AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c\2) Page 1 of 2 (Page 2 Not for Public Disclosure)

UNITED STATES DISTRICT COURT

for the
Western District of Arkansas

 

 

 

United States of America
v. )
) Case No: 5:07CR50037-002
RONALD ANTONIO MOOREHEAD )
) USMNo: 07895-010
Date of Original Judgment: March 20, 2008 )
Date of Previous Amended Judgment: ) Bruce D. Eddy
(Use Date of Last Amended Judgment if Any) Defendant's Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)

Upon motion of [KX] the defendant [J the Director of the Bureau of Prisons [] the court under 18 U.S.C.

§ 3582(c)(1)(B) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by Section 404 of the First Step Act of 2018, and having considered
such motion, and taking into account the policy statement set forth at USSG §1B1.10 and the sentencing factors set forth
in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
LIDENIED. []GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of 262 months is reduced to . 188 months and

5 years of supervised release isreduced to 4 years of supervised release.
(Complete Parts I and II of Page 2 when motion is granted) -

Except as otherwise provided, all.provisions of the judgment dated 2 shall remain in effect.
IT IS SO ORDERED.

   

Order Date: 09/04/2019

Effective Date: _ i . Bedoks, U.S. District Judge
(if different from order date) : Pringed name and title

 
 
